 8:18-cv-00489-RGK-PRSE Doc # 45 Filed: 04/29/20 Page 1 of 3 - Page ID # 638



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GREGORY P. BARTUNEK,

                     Plaintiff,                              8:18CV489

       vs.
                                                 MEMORANDUM AND ORDER
HALL COUNTY NEBRASKA, TODD
BAHENSKY, UNITED STATES OF
AMERICA, and UNKNOWN PERSON,

                     Defendants.


     This matter is before the court on Plaintiff’s Notice of Appeal (filing no. 40)
and Motion for Leave to Proceed in Forma Pauperis on Appeal (filing no. 41).


       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to
pay the full amount of the court’s $505.00 appellate filing fee by making monthly
payments to the court, even if the prisoner is proceeding in forma pauperis.
28 U.S.C. § 1915(b). The PLRA “makes prisoners responsible for their filing fees
the moment the prisoner brings a civil action or files an appeal.”
Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951, 952 (D. Neb. 2001) (citing
In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997)). The appellate filing fee is assessed
when the district court receives the prisoner’s notice of appeal.
Henderson v. Norris, 129 F.3d 481, 485 (8th Cir. 1997).


       Plaintiff must pay an initial partial filing fee in the amount of 20 percent of
the greater of Plaintiff’s average monthly account balance or average monthly
deposits for the six months preceding the filing of the notice of appeal. See 28 U.S.C.
§ 1915(b)(1). Accordingly, based on the records before the court, the initial partial
filing fee is $21.95, based on an average monthly account balance of $109.79.
(See Filing No. 42.)
 8:18-cv-00489-RGK-PRSE Doc # 45 Filed: 04/29/20 Page 2 of 3 - Page ID # 639




       In addition to the initial partial filing fee, Plaintiff must “make monthly
payments of 20 percent of the preceding month’s income credited to the prisoner’s
account.” 28 U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s
institution to collect the additional monthly payments and forward them to the court
as follows:


             After payment of the initial partial filing fee, the prisoner
             shall be required to make monthly payments of 20 percent
             of the preceding month’s income credited to the prisoner’s
             account. The agency having custody of the prisoner shall
             forward payments from the prisoner’s account to the clerk
             of the court each time the amount in the account exceeds
             $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing
fee, the remaining installments shall be collected pursuant to this procedure.


      IT IS THEREFORE ORDERED that:


       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis on Appeal
(filing no. 41) is granted.

      2.    Plaintiff shall pay an initial partial filing fee of $21.95 within 30 days
unless an enlargement of time is granted in response to a written motion.


       3.   After payment of the initial partial filing fee, Plaintiff’s institution shall
collect the additional monthly payments in the manner set forth in
28 U.S.C. § 1915(b)(2), quoted above, and shall forward those installments to the
court.



                                            2
 8:18-cv-00489-RGK-PRSE Doc # 45 Filed: 04/29/20 Page 3 of 3 - Page ID # 640



     4.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

      Dated this 29th day of April, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        3
